Citation Nr: 0414585	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes the appellant's statements may be construed 
as raising a claim under the provisions of 38 C.F.R. § 17.120 
for entitlement to reimbursement for medical expenses not 
previously authorized.  As this matter is not subject to the 
limited provisions of the accrued benefits issue on appeal, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran had no claim for qualifying periodic monetary 
benefits pending with VA at the time of his death.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
appellant was not specifically notified of the VCAA as it 
applied to her claim; however, the Board finds that, as this 
appeal turns on a purely legal question and the facts are not 
in dispute, such notice is not required.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the enactment of the VCAA does not affect matters on appeal 
when the question is one limited to statutory interpretation 
(apparently this means purely legal questions).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).

In this case, the record shows that at the time of his death 
in June 2002 the veteran had established service connection 
for weak feet (10 percent) and residuals of cholecystectomy 
(0 percent).  Entitlement to nonservice-connected pension 
benefits and special monthly pension based upon the need for 
aid and attendance was granted by a December 1999 rating 
decision.  There were no pending claims for VA benefits at 
the time of his death; however, the veteran had perfected an 
appeal as to the timeliness of a request for waiver of 
nonservice-connected disability pension overpayment in May 
2002. 

In an August 2002 application for VA benefits the appellant 
requested entitlement to accrued benefits, requested 
information on the status of the veteran's appeal for waiver 
of nonservice-connected disability pension overpayment, and 
provided information concerning final medical expenses in the 
amount of $1,330.  It was noted the claimed expenses included 
$324 for Medicare (Part B), $768 for nursing home care, and 
$240 for home care nurses.

In correspondence dated in October 2002 the appellant 
expressed disagreement from the denial of entitlement to 
accrued benefits.  She asserted that out of pocket expenses 
in the amount of $1,330 should be reimbursed by VA because 
they were spent for the veteran's care.  She reiterated this 
claim in her May 2003 substantive appeal.

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).  

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The Court has held that a survivor's accrued benefits claim 
is purely derivative from any benefit to which the veteran 
might have been entitled at his death.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997).  In 
Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993), the Court 
found the terms of the statute providing for accrued benefits 
was unambiguous and held, as a matter of law, that a one-time 
payment of assistance for adapted housing did not qualify as 
a periodic payment for the purposes of payment as an accrued 
benefit.

A March 2002 VA General Counsel Precedent Opinion held that 
while Section 1.962 of title 38, Code of Federal Regulations, 
directs the Committees on Waivers and Compromises to continue 
consideration of a waiver request even if the veteran dies, 
under Section 20.1302 of title 38, Code of Federal 
Regulations, the Board is specifically precluded from further 
consideration of an appeal upon the death of the appellant.  
VAOPGCPREC 3-2002 (Mar. 7, 2002).

Based upon the evidence of record, the Board finds the 
veteran had no claim for qualifying periodic monetary 
benefits pending with VA at the time of his death.  Although 
the veteran had perfected an appeal concerning a waiver of 
overpayment, the Board finds, even were there to be a 
favorable outcome as to that matter on appeal, that the 
result would not constitute a qualifying periodic monetary 
benefit for accrued benefit purposes.  The issue of 
entitlement to waiver of an overpayment is, in essence, 
similar to the issue of entitlement to a one-time payment of 
assistance for adapted housing which the Court in Pappalardo 
found was not a qualifying periodic payment.  In the present 
case it is unclear the extent to which, if any, the veteran 
had repaid the indebtedness in question prior to his death; 
however, any reimbursement of that amount would be a one-time 
payment and not a periodic payment.  Thus, it could not be 
paid as an accrued benefit.

As the Board finds the veteran had no claims pending with VA 
at the time of his death, the threshold criteria for 
establishing entitlement to accrued benefits are not met and 
the appeal must be denied.  See 38 U.S.C.A. § 5121; Jones, 
136 F.3d at 1300.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal for establishing entitlement to accrued benefits 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



